Title: To George Washington from a Secret Committee of the New York Convention, 17 July 1776
From: Secret Committee of the New York Convention
To: Washington, George



Sir
17th July 1776. White Plains [N.Y.]

The Convention have thought it proper to appoint us a secret Committee among other things to form & execute any plan which we may conceive necessary for the defence of Hudson’s River which has unfortunately been too long neglected—We wish to have your Excellency’s advice on this important subject and shall think ourselves happy to cooperate in any design that you may have formed.
The obstructing the navigation at Mount Washington we suppose to be an object which your Excellency has particularly in view, we shall therefore direct our attention to such others as we may conceive necessary—Mr Duer is in some measure apprized of our designs and will give your Excellency every information that you may require—Your Excellency’s commands will reach us if directed to Poughkeepsing. We remain with the greatest respect Your Excellency’s Most humble Servants

Robt R. Livingston
Robert Yates
Gilbert Livingston
Christr Tappen
William Paulding

